of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date conex-141578-08 uil ---------------------------- ----------------------------------------- ------------------------ dear -------------------- i am responding to your letter to senator ron wyden about the tax treatment of amounts paid_by the ------------------------- to volunteer firefighters senator wyden wrote to us on your behalf and asked us to respond directly to you the way the internal_revenue_code the code treats amounts paid to volunteer firefighters ultimately depends on whether they are qualified payments which the code excludes from income and employment_tax and whether the recipients are employees or independent contractors employers must generally pay employment_taxes anytime they pay their employees wages employment_taxes on wages paid to employees of state_or_local_government entities consist of two components federal_insurance_contribution_act fica_taxes - commonly known as social_security and medicare taxes - and withheld income taxes whether an employer must pay employment_taxes depends on whether the recipient is an employee under the code anyone no matter what his official title who provides services for someone under that person’s direction and control is that person’s employee sec_31_3121_d_-1 and sec_31_3401_c_-1 of the employment_tax regulations even if the recipient is an employee the employer must pay an employment_tax only if the payment qualifies as a wage generally a wage is any payment of remuneration - no matter what its label - by an employer for services performed by an employee sec_3121 and sec_3401 of the code but sec_3402 and sec_3111 explicitly exclude from this general definition those amounts that qualify as qualified payments under sec_139b a qualified_payment is an amount limited to dollar_figure a month that a state or a political_subdivision provides to a volunteer firefighter in exchange for services fire departments therefore do not need to pay employment_taxes for qualified payments conex-141578-08 but if a volunteer firefighter is an independent_contractor rather than an employee he may have to pay income taxes on amounts he receives from a fire department workers generally must include in their income any compensation they receive in exchange for their services sec_61 of the code however volunteer firefighters are allowed to exclude qualified payments from their income volunteer firefighters who do not qualify as employees must thus pay income taxes on amounts they receive from a fire department if the amounts exceed sec_139b’s dollar_figure per month limit i hope this information is helpful if you have any questions please contact ---------- ----- ------------- identification_number ------------- at ----- ------------- sincerely lynne camillo chief employment_tax branch tax exempt and government entities the honorable ron wyden attention --------------------- cc
